UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2011 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-145898 ZURVITA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-0531863 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 800 Gessner Houston, Texas 77024 (Address of principal executive offices) (zip code) (713) 464-5002 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as ofMarch 17, 2011: 61,498,713 shares of common stock, par value $0.0001 ZURVITA HOLDINGS, INC. FORM 10-Q PARTI - FINANCIAL INFORMATION Page No. Item 1.Financial Statements (Unaudited). Condensed Consolidated Balance Sheets – January 31, 2011 and July 31, 2010 3 Condensed Consolidated Statements of Operations – For the Three and Six Months Ended January 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows – For the Six Months Ended January 31, 2011 and 2010 5 Condensed Consolidated Statement of Stockholders’ Deficit – For the Six Months Ended January 31, 2011 6 Notes to Interim Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk. 28 Item 4.Controls and Procedures. 28 PARTII - OTHER INFORMATION Page No. Item 1.Legal Proceedings. 28 Item 1a. Risk Factors. 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3.Defaults Upon Senior Securities. 28 Item 4.Removed and Reserved. 28 Item 5.Other Information. 28 Item 6.Exhibits. 29 Signatures 30 ZURVITA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) January 31, 2011 July 31, 2010 ASSETS Current assets Cash $ $ Marketable securities (at fair value) Note receivable - related party - Accounts receivable Agent advanced compensation - Deferred expenses Other assets Total current assets Property, plant and equipment (net) Merchant account deposit Total assets $ $ LIABILITIES, REDEEMABLE PREFERRED STOCK AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accounts payable - related party Notes payable - current Accrued expenses Deferred revenue Deferred compensation - related party Income tax payable Total current liabilities Notes payable - long term Fair value of share conversion feature - Fair value of warrants Total liabilities Redeemable preferred stock Stockholders' deficit Common stock ($.0001 par value, 300,000,000 shares authorized; 69,498,713 and 69,497,713 shares issued and 61,498,713 and 61,497,713 shares outstanding as ofJanuary 31, 2011and July 31, 2010, respectively) Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, redeemable preferred stock and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ZURVITA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended January 31, January 31, REVENUES Administrative websites $ Advertising sales Commissions Marketing fees and materials Membership fees Total revenues COST OF SALES Benefit and service cost Sales commissions Total cost of sales GROSS PROFIT OPERATING EXPENSES Depreciation Office related expenses Payroll and employee benefits Professional fees Selling and marketing Travel Total operating expenses Loss from operations before other income (expense) OTHER INCOME (EXPENSE) Gain on change in fair value of share conversion feature Gain (loss) on change in fair value of marketable securities ) ) ) Gain (loss) on change in fair value of warrants ) Interest expense ) Interest income - - - Total other income (expense) ) ) Income (loss) before income taxes ) ) Income taxes Net income (loss) $ $ ) $ $ ) Basic and diluted earnings (loss) per share $ $
